Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 9, 13-14, 20, 22-23 and 28-29 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Guey et al. (US 2016/0087706).
Regarding claim 1, Guey discloses a method of full-duplex wireless communication operable at a base station (BS) (figs. 1, 12, 16A-B and 19), comprising: receiving, from a user equipment (UE), a first signal communicated via a first directional receive beam using one or more first time resources and one or more first frequency resources (fig. 19, step 1940, random access on beam 2; fig. 20 and para. 76; note: UL control beam resources); and transmitting a second signal to the UE, wherein the second signal is transmitted using the one or more first time resources and the one or more first frequency resources via the first directional transmit beam 
Regarding claim 9, Guey discloses an apparatus for full-duplex wireless communication operable at a base station (BS) (figs. 1, 12, 16A-B and 19), comprising: a memory; and a processor communicatively coupled to the memory (fig. 2), wherein the processor is configured to: receive, from a user equipment (UE), a first signal communicated via a first directional receive beam using one or more first time resources and one or more first frequency resources  (fig. 19, step 1940, random access on beam 2; fig. 20 and para. 76; note: UL control beam resources); and transmit a second signal to the UE, wherein the second signal is transmitted using the one or more first time resources and the one or more first frequency resources via the first directional transmit beam (step 1920, BS control beam; para. 76; note: DL control beam resources; figs. 12 and 16A-B; note: DL/UL control beams use the same frequency resources and are within the same control cycle as a time resource; para. 66, third-from-last sentence; para. 67, last sentence; para. 71, second sentence).  
Regarding claim 20, Guey discloses a non-transitory computer-readable storage medium that stores instructions that when executed by a processor of an apparatus cause the apparatus to perform a method of full-duplex wireless communication operable at a base station (BS) (figs. 1-2, 12, 16A-B and 19), the method comprising: receiving, from a user equipment (UE), a first signal communicated via a first directional receive beam using one or more first time resources and one or more first frequency resources (fig. 19, step 1940, random access on beam 2; fig. 20 and para. 76; note: UL control beam resources); and  transmitting a second signal to the UE, wherein the second signal is transmitted using the one or more first time resources and the one or 
Regarding claim 28, Guey discloses an apparatus for full-duplex wireless communication operable at a base station (BS) (figs. 1, 12, 16A-B and 19), comprising: means (fig. 2) for receiving, from a user equipment (UE), a first signal communicated via a first directional receive beam using one or more first time resources and one or more first frequency resources (fig. 19, step 1940, random access on beam 2; fig. 20 and para. 76; note: UL control beam resources); and means for transmitting a second signal to the UE, wherein the second signal is transmitted using the one or more first time resources and the one or more first frequency resources via the first directional transmit beam (step 1920, BS control beam; para. 76; note: DL control beam resources; figs. 12 and 16A-B; note: DL/UL control beams use the same frequency resources and are within the same control cycle as a time resource; para. 66, third-from-last sentence; para. 67, last sentence; para. 71, second sentence).  
Regarding claims 3, 13 and 22, Guey discloses the method of claim 1, the apparatus of claim 9, and the medium of claim 20, wherein the first directional receive beam and the first directional transmit beam are spatially separated (para. 60, last sentence; para. 58, last sentence; note: use of non-spatially reciprocal beamforming vectors in para. 60).  
Regarding claims 4, 14, 23 and 29, Guey discloses the method of claim 1, the apparatus of claims 9 and 28, and the medium of claim 20, wherein the first directional receive beam and the first directional transmit beam are spatially collocated (para. 58, last sentence; note: spatially reciprocal UL/DL beams).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 10-11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Guey in view of Gamand et al. (US 10,615,852).
Regarding claims 2, 10-11 and 21, Guey does not disclose the method of claim 1, further comprising generating the first directional receive beam and the first directional transmit beam utilizing Butler matrix beamforming, the apparatus of claim 9, further comprising a butler matrix circuit configured to generate the first directional receive beam and the first directional transmit beam utilizing Butler matrix beamforming, the apparatus of claim 10, wherein the butler matrix circuit comprises a plurality of branch-line quadrature couplers, and wherein two or more of the plurality of branch-line quadrature couplers are communicatively coupled via a phase shifter circuit, the non-transitory computer-readable storage medium of claim 20, wherein the method 
However, Gamand discloses a circuit for Butler matrix beamforming including couplers and a phase shifter circuit (fig. 10; item 300; fig. 2, item 200; fig. 4A, item 300; col. 3, lines 58-67). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have generating the first directional receive beam and the first directional transmit beam utilizing Butler matrix beamforming, a butler matrix circuit configured to generate the first directional receive beam and the first directional transmit beam utilizing Butler matrix beamforming, and wherein the butler matrix circuit comprises a plurality of branch-line quadrature couplers, and wherein two or more of the plurality of branch-line quadrature couplers are communicatively coupled via a phase shifter circuit in the invention of Guey. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing a sufficient phased antenna array interface (Gamand, col. 3, lines 52-57 and col. 4, lines 51-55; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).

Claims 5-6, 15, 24-25 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Guey in view of Gamand and Dent (US 2009/0160576).
Regarding claims 5-6, 15, 24-25 and 30, Guey does not disclose the method of claim 4 and the medium of claim 23, further comprising: receiving, via a circuit, the second signal and the first signal; passing, via the circuit, the second signal to a plurality of branch-line quadrature couplers; performing, via the plurality of branch-line quadrature couplers, Butler matrix beamforming on the second signal to generate the first directional transmit beam; and passing, via the circuit, the first signal to an analog-to-digital converter, the method of claim 5 and the 
However, Gamand discloses receiving, via a circuit, a second (transmit) signal and a first (receive) signal (fig. 10; note: transmitter and receiver blocks coupled to an antenna array; fig. 6A-8B, col. 12, lines 43-49, col. 13, lines 53-54 and col. 14, lines 32-37; note: circuitry hardware); passing, via the circuit, the second signal to a plurality of branch-line quadrature couplers (figs. 2, 3 and 10; note: Butler matrix is implemented as branch-line quadrature couplers 202x); performing, via the plurality of branch-line quadrature couplers, Butler matrix beamforming on the second signal to generate the first directional transmit beam (col. 3, line 57 through col. 6, line 44); and passing, via the circuit, the first signal to a receiver block (fig. 10). 
Further, Guey in view of Gamand does not disclose the receiver block is coupled to or includes an analog-to-digital converter and wherein the circuit comprises a duplexer. Dent discloses an antenna array receiver block having an analog-to-digital converter (fig. 26, receive path through item 480 to downconverter; fig. 4, item 370; para. 66, third and fourth sentences) and a duplexer (fig. 26, item 470). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a receiver block coupled to or includes an analog-to-digital converter and the circuit comprise a duplexer in the invention of .

Claims 7, 16 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Guey in view of Gamand and Dent as applied to claim 5, 15 or 24 above, and further in view of Shamsaifar et al. (US 2005/0030227) and Chin et al. (US 6,514,895).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Guey in view of Gamand as applied to claim 11 above, and further in view of Shamsaifar and Chin.
Regarding claims 7, 12 and 26, Guey in view of Gamand does not disclose the method of claim 5 and medium of claim 24, wherein the circuit comprises one or more of a meta-material or a material with tunable electric permittivity or permeability, and the apparatus of claim 11, wherein the butler matrix circuit comprises one or more of a meta-material or a material with tunable electric permittivity or permeability. 
However, Shamsaifar discloses an antenna array system (figs. 1-3) using tunable materials (para. 13). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the circuit and butler matrix circuit comprise one or more of a meta-material or a material with tunable electric permittivity or permeability in the invention of Guey in view of Gamand. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing a phased array communication system having adjustable frequencies of operation 
Regarding claim 16, Guey in view of Gamand discloses and makes obvious the apparatus of claim 15 as noted above, further comprising a butler matrix circuit configured to generate the first directional receive beam and the first directional transmit beam utilizing Butler matrix beamforming (figs. 2-10) but does not disclose, wherein the butler matrix circuit comprises one or more of a meta-material or a material with tunable electric permittivity or permeability. However, Shamsaifar discloses an antenna array system (figs. 1-3) using tunable materials (para. 13). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the butler matrix circuit comprise one or more of a meta-material or a material with tunable electric permittivity or permeability in the invention of Guey in view of Gamand. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing a phased array communication system having adjustable frequencies of operation (Chin, col. 1, lines 18-37 and col. 2, lines 13-33; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).

Claims 8, 19 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Guey in view of Gamand and Dent as applied to claim 5, 15 or 24 above, and further in view of Paramesh et al. (US 10,951,295 as supported by U.S. Provisional Application No. 62/766,884, pages 11-12).
Regarding claims 8, 19 and 27, Guey in view of Gamand and Dent does not disclose the method of claim 5 and medium of claim 24, further comprising performing interference cancelation on the first signal to eliminate interference generated by the second signal at the circuit, and the apparatus of claim 15, wherein the processor is further configured to perform .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Guey in view of Gamand and Dent as applied to claim 15 above, and further in view of Lewis (US 2015/0219752).
Guey in view of Gamand and Dent does not disclose the apparatus of claim 15, wherein the duplexer comprises one or more of a circulator or a branch-line coupler. However, Lewis discloses this feature (para. 29, second sentence). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the duplexer comprises one or more of a circulator or a branch-line coupler in the invention of Guey in view of Gamand and Dent. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, physically implementing a duplexer as is known in the art (Lewis, para. 29, second sentence; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Guey in view of Gamand, Dent and Lewis as applied to claim 15 above, and further in view of Shamsaifar and Chin.
Guey in view of Gamand, Dent and Lewis does not disclose the apparatus of claim 15, wherein the duplexer comprises a circulator or a branch-line coupler, and wherein the circulator or branch-line coupler comprise one or more of a meta-material or a material with tunable electric permittivity or permeability.  
However, Lewis discloses a duplexer comprises a circulator or a branch-line coupler (para. 29, second sentence). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the duplexer comprises one or more of a circulator or a branch-line coupler in the invention of Guey in view of Gamand and Dent. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, physically implementing a duplexer as is known in the art (Lewis, para. 29, second sentence; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Further, Shamsaifar discloses an antenna array system (figs. 1-3) using tunable materials (para. 13). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a circulator or branch-line coupler comprise one or more of a meta-material or a material with tunable electric permittivity or permeability in the invention of Guey in view of Gamand, Dent and Lewis. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing a phased array communication system having adjustable frequencies of operation (Chin, col. 1, 

Conclusion
Dependent claims are rejected under 35 U.S.C 102 or 103 as set forth in this Office Action. Examiner prefers to consider under 37 C.F.R. 1.312 newly filed or amended dependent claims as related to rejections under 35 U.S.C. 102 or 103 in lieu of examining these dependent claim changes throughout prosecution of this application. Generally, Examiner will approve any post-allowance changes or additions to dependent claims if not subject to a new ground of rejection (MPEP 714.16 (I), “Where claims added by amendment under 37 CFR 1.312 are all of the form of dependent claims, some of the usual reasons for nonentry are less likely to apply although questions of new matter, sufficiency of disclosure, or undue multiplicity of claims could arise.”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
 www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For more information about the PAIR system, see portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462